United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 17-1788
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                           Derrick Christopher Johnson

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
                   for the Southern District of Iowa - Davenport
                                  ____________

                              Submitted: April 9, 2018
                              Filed: August 24, 2018
                                   [Unpublished]
                                  ____________

Before GRUENDER, MELLOY, and BENTON, Circuit Judges.
                         ____________

PER CURIAM.

       Derrick Johnson pleaded guilty to conspiracy to distribute methamphetamine,
in violation of 21 U.S.C. §§ 841(a)(1), 846. The district court1 sentenced him to 300


      1
       The Honorable Rebecca Goodgame Ebinger, United States District Judge for
the Southern District of Iowa.
months’ imprisonment and 7 years’ supervised release. Johnson challenges the
district court’s career offender determination and the substantive reasonableness of
his sentence. We affirm.

      In May 2016, law enforcement officers attempted to pull over Johnson in a
parking lot. To evade the stop Johnson drove his vehicle across the lot, hitting
unmarked law enforcement vehicles and unoccupied civilian vehicles. When officers
subsequently stopped and searched Johnson’s vehicle they found roughly 500 grams
of methamphetamine.

       The Presentence Investigation Report (PSR) initially calculated Johnson’s total
offense level at 37 and his criminal history category at V, resulting in a United States
Sentencing Guideline range of 324 to 405 months’ imprisonment. The PSR then
reviewed Johnson’s prior criminal convictions and qualified Johnson as a career
offender under USSG §4B1.1. Career offender status raised Johnson’s recommended
criminal history category to VI. Although Johnson’s criminal history category
increased with the application of USSG §4B1.1, his total offense level remained at
37, resulting in a Guideline range of 360 months’ to life imprisonment.

       At sentencing, the district court determined Johnson was a career offender but
varied downward from the advisory Guideline range in sentencing Johnson to 300
months’ imprisonment. In doing so, the district court discussed mitigating factors,
including Johnson’s age at fifty years old and his eventual cooperation and
acceptance of responsibility in the immediate offense. The district court also
discussed several aggravating factors, such as Johnson’s extensive criminal history
related to controlled substance offenses, the amount of drugs seized in May 2016, and
Johnson’s recklessness during the May 2016 stop. The court ultimately noted:

      the Court would nonetheless impose the same sentence under the
      traditional analysis relying upon the Guideline range that he would have

                                          -2-
      received as a criminal history Category IV with a 37 offense level which
      is a range of 292 to 365 months.2

       First, Johnson challenges the district court’s career offender determination.
However, when “the district court would have imposed the same sentence had it not
relied upon the invalid factor or factors,” the “misapplication of the guidelines is
harmless.” United States v. LaRoche, 700 F.3d 363, 365 (8th Cir. 2012). Here, the
district court determined that with or without the career offender determination,
Johnson’s sentence would be the same. We conclude, therefore, any possible error
in the application of the career offender guideline to Johnson was harmless.

       Second, Johnson argues his sentence is substantively unreasonable. We review
the substantive reasonableness of his sentence under an abuse-of-discretion standard.
Gall v. United States, 552 U.S. 38, 51 (2007). As discussed above, the district court
carefully reviewed, on the record, Johnson’s personal history and characteristics and
the nature and circumstances of the May 2016 offense. See United States v.
Feemster, 572 F.3d 455, 461 (8th Cir. 2009) (noting “[w]e do not require a district
court to provide a mechanical recitation of the § 3553(a) factors,” but the record must
make clear “the district court actually considered the § 3553(a) factors in determining
the sentence” (alteration in original) (quoting United States v. Walking Eagle, 553
F.3d 654, 659 (8th Cir. 2009))); United States v. Morais, 670 F.3d 889, 893 (8th Cir.
2012) (noting the district court has “substantial discretion” in weighing the statutory


      2
       Criminal history category IV, with a guideline range of 292 to 365 months,
assumes that all of the defendant’s objections to the scoring of 3 criminal history
points at paragraph 51 of the PSR would have been sustained. Even if that paragraph
did not qualify for career offender scoring, it appears it would still have been scored
for criminal history points as a non-career offender. This would have resulted in a
criminal history category V, as scored by the PSR, and a guideline range of 324 to
405 months. The higher range would only have reinforced our conclusion concerning
the reasonableness of the sentence.

                                         -3-
sentencing factors). Based on the record, we conclude the district court did not abuse
its discretion in sentencing Johnson.

      Accordingly, we affirm the judgment of the district court.
                     ______________________________




                                         -4-